White in 1965 obtained a divorce from Mrs. White and promptly remarried. In 1964, he entered into a stipulation for the support of their minor children. In 1967 Mrs. White lost a well compensated position because her corporate employer moved to New Jersey and she reasonably wished to remain in Massachusetts. She is now much less well paid in another position. On January 21, 1969, the probate judge on her petition increased the allowance for the two children then still minors, by a decree later properly modified to correct an inadvertent error. The evidence is not before us but the material facts reported by the probate judge fully justify his conclusions, including his decision concerning the payments necessary to keep the children in a private school, which both parents wished them to attend. See Jasper v. Jasper, 333 Mass. 223, 227. White’s appeal from the modification decree is without merit and frivolous. *813Costs and expenses in this court and the Probate Court are to be allowed in the discretion of that court, but Mrs. White, in any event, is to have double costs of appeal. See Wilde v. Wilde, 353 Mass. 750.
Bruce G. Brown for Merit P. White.
Kenneth B. Bowen for Irene S. White.

Decree affirmed.